Filed 11/17/22 Taft v. County of Ventura CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


FOSTER TAFT,                                                   2d Civ. No. B319644
                                                             (Super. Ct. No. 56-2021-
     Plaintiff and Appellant,                                00551080-CU-CR-VTA)
                                                                (Ventura County)
v.

COUNTY OF VENTURA et al.,

  Defendants and
Respondents.


       Foster Taft appeals a judgment of dismissal following the
sustaining of a demurrer without leave to amend on his lawsuit
against defendants County of Ventura (County), Ventura County
Medical Center (VCMC), and County employee “Karen”
(collectively the County).
       Taft alleges the County improperly released his medical
information after receiving a subpoena that he alleges was
invalid. (Civ. Code,1 § 56.10, subd. (a).) We conclude, among
other things, that Taft did not have a valid cause of action under
1) section 56.10; 2) the litigation privilege; 3) the Civil Rights Act
(42 U.S.C. § 1983); 4) the Health Insurance Portability and
Accountability Act of 1996 (HIPAA) (42 U.S.C. § 1320d; 45 C.F.R.
164.502); and 5) the federal Privacy Act (5 U.S.C. § 552a). The
trial court sustained demurrers to these causes of action and
imposed sanctions on Taft. We affirm.
                                FACTS
       In 2020, Taft sued David West in the Los Angeles Superior
Court (No. 2OSTCV02326) (the West case), alleging personal
injuries he sustained in a traffic accident caused by West. The
law firm Veatch Carlson, LLP and Leslie Burnet represented
West and issued subpoenas to VCMC to obtain Taft’s medical
records. Taft filed a motion to quash the subpoenas. He claimed
the subpoena issued to medical provider Elisabeth Bertoline for
his medical records on June 15, 2020, was invalid because he did
not receive notice of the subpoena until August 23, 2020,
“eighteen days after the subpoenaed documents were produced.”
       The trial court denied his motion and found Taft had “not
met his burden” and had not produced “any evidence supporting
[his] motion.” Taft voluntarily dismissed that action on
December 9, 2020.
       Taft then sued VCMC in the federal district court for the
Central District of California (No. CV 20-7856-MWF) (Taft v.
VCMC). He alleged VCMC violated HIPAA by releasing his
medical records that did not comply with his authorization for a
“limited release” of information. The federal district court

      All statutory references are to the Civil Code unless
      1

otherwise stated.


                                  2
dismissed this case on January 6, 2021, finding Taft had no
private right of action under HIPAA. Taft sought to amend the
complaint to allege a claim against the County under the federal
Privacy Act (5 U.S.C. § 552a). The court denied the request to
amend and ruled the Privacy Act “does not provide a private
right of action for disclosure of medical records.” It also ruled
that it “declines to exercise supplemental jurisdiction over the
remaining state law claims.”
                           The Current Case
       On February 24, 2021, Taft sued Veatch Carlson, LLP,
Leslie Burnet, VCMC, and County employee “Karen” in the trial
court alleging “illegal acquisition and unauthorized disclosure of
medical information.” (Boldface and capitalization omitted.) He
claimed the June 15, 2020, subpoena Veatch Carlson and Burnet
issued to medical provider Bertoline was invalid because he did
not receive notice of that subpoena until “after [August 23].” He
alleged that by releasing his medical records in response to the
invalid subpoena, the County violated, among other things,
section 56.10, HIPAA (45 C.F.R. 164.502), and the federal Privacy
Act (5 U.S.C. § 552a). He sought “monetary damages.”
       The County demurred claiming Taft failed to state facts
sufficient to state a cause of action because: 1) the subpoena was
proper under section 56.10, subdivision (b)(3); 2) the section 56.10
cause of action was “barred by the litigation privilege set forth in
[section] 47”; 3) Taft’s claim that the June 15th subpoena was
invalid was resolved against him when the Los Angeles Superior
Court in the West case denied his motion to quash service of that
subpoena on December 9, 2020; 4) Taft attached a copy of the
June 15th subpoena to his complaint and it contains a
declaration of service showing service by mail on him at his




                                 3
address; and 5) Taft had no private right of action under HIPAA
or the federal Privacy Act.
       The trial court sustained the demurrer without leave to
amend. It found: 1) Taft’s medical records “were obtained
pursuant to a valid subpoena which affords them the protection
of the litigation privilege,” 2) Taft has no private right of action
under HIPAA and the federal Privacy Act, and 3) the court
granted the County’s motion for sanctions against Taft.
                             DISCUSSION
                             Section 56.10
       Section 56.10, subdivision (a) prohibits a provider of health
care from “disclosing medical information regarding a patient”
without “first obtaining an authorization.” But that section also
provides that a provider of health care “shall disclose medical
information if the disclosure is compelled” pursuant “to a
subpoena, subpoena duces tecum.” (§ 56.10, subd. (b)(3), italics
added.)
       The word “shall” shows a mandatory duty to release the
information subpoenaed. (Doe v. Albany Unified School Dist.
(2010) 190 Cal.App.4th 668, 676.) Here the County produced the
records in response to the subpoena. There is normally immunity
from liability for releasing records to comply with a subpoena.
(Heller v. Norcal Mutual Ins. Co. (1994) 8 Cal.4th 30, 45; Nelson
v. Tucker Ellis, LLP (2020) 48 Cal.App.5th 827, 848.)
       The statute protects the privacy of Taft’s medical records,
but this protection is not absolute. Section 56.10 “enumerates
numerous instances where disclosure of confidential information
is either mandatory or permissive.” (McNair v. City and County
of San Francisco (2016) 5 Cal.App.5th 1154, 1165.) Taft sued
West for injuries suffered and those injuries were at issue in that




                                 4
lawsuit. The Veatch Carlson law firm represented West and
conducted discovery. “A plaintiff seeking to recover damages
arising out of a particular injury cannot claim the physician-
patient privilege with respect to that injury because plaintiff’s
action tenders the issue.” (Manela v. Superior Court (2009) 177
Cal.App.4th 1139, 1149.)
       Taft claims the June 15th subpoena was not valid because
he was not served notice of that subpoena. He is correct that
notice is required to be given to the patient when his medical
records are subpoenaed. But he has not shown how the County is
liable under section 56.10 because it was the Veatch Carlson law
firm that allegedly did not comply with proper notice of service.
       Nor has Taft shown that the Legislature intended to
impose liability on medical providers who comply with their
statutory duty to release records in response to a facially valid
subpoena. (California School Employees Assn. v. Governing Bd.
of South Orange County Community College Dist. (2004) 124
Cal.App.4th 574, 587-588.) Taft attached a copy of the June 15th
subpoena as an exhibit to his complaint. It contains a declaration
of service showing service of a copy of that subpoena on Taft at
his address. “[F]acts appearing in exhibits attached to the
complaint will also be accepted as true and, if contrary to the
allegations in the pleading, will be given precedence.” (Dodd v.
Citizens Bank of Costa Mesa (1990) 222 Cal.App.3d 1624, 1627.)
       We also previously rejected Taft’s claim that the subpoena
was defective for non-service in his prior appeal. (Taft v. Veatch
Carlson, LLP (Oct. 12, 2022, B315479) [nonpub. opn.].) As the
County notes, Taft’s claim that he was not served with the June
15th subpoena was also barred by collateral estoppel because
“this issue had been adjudicated adversely to Taft by the Los




                                5
Angeles Superior Court in connection with Taft’s motion to
quash” in the prior West case. (Ayala v. Dawson (2017) 13
Cal.App.5th 1319, 1326.)
                     The Litigation Privilege (§ 47)
        The trial court did not err by ruling the County also fell
within the protection of the litigation privilege. (§ 47.)
       “The ‘principal purpose’ of the litigation privilege is ‘to
afford litigants and witnesses . . . the utmost freedom of access to
the courts without fear of being harassed subsequently by
derivative tort actions.’ ” (Foothill Federal Credit Union v.
Superior Court (2007) 155 Cal.App.4th 632, 636-637.) The
privilege is absolute. (Id. at pp. 635-636, 638.) It “bars all tort
causes of action except malicious prosecution.” (Jacob B. v.
County of Shasta (2007) 40 Cal.4th 948, 960.) It bars “a privacy
cause of action whether labeled as based on common law, statute,
or Constitution.” (Id. at p. 962.) The litigation privilege “is
applied broadly, and doubts are resolved in favor of the privilege.”
(McNair v. City and County of San Francisco, supra, 5
Cal.App.5th at p. 1162.) It applies to lawsuits claiming deficient
service or noncompliance with subpoena rules. (Jacob B., at pp.
960, 962; Foothill Federal Credit Union, at pp. 634, 638.)
       “ ‘[A]pplication of the litigation privilege gives the recipient
of a subpoena duces tecum freedom to respond to that subpoena
without fear of being harassed subsequently by derivative tort
actions.’ ” (Nelson v. Tucker Ellis, LLP, supra, 48 Cal.App.5th at
p. 848, italics added.) This is true even where the subpoena “was
deficient because of insufficient notice to the affected consumers.”
(Foothill Federal Credit Union v. Superior Court, supra, 155
Cal.App.4th at p. 642, italics added.)




                                  6
      Taft contends the “general litigation privilege cannot shield
defendants from violations of [Code of Civil Procedure section]
1985.3 [the subpoena notice provisions]. If it did, it would render
[Code of Civil Procedure section] 1985.3 useless and inoperable.”
But in rejecting this claim the Foothill court said, “We fail to see
this as a likely result in light of the continued existence of
opportunities for consumers to quash or modify subpoenas
seeking their personal records.” (Foothill Federal Credit Union v.
Superior Court, supra, 155 Cal.App.4th at p. 642, fn. 2.)
                      A HIPAA Cause of Action
      Congress enacted HIPAA to “address concerns about the
confidentiality of health information.” (Johnson v. Quander (D.C.
2005) 370 F.Supp.2d 79, 100.) But “HIPAA itself provides no
private right of action.” (Webb v. Smart Document Solutions,
LLC (9th Cir. 2007) 499 F.3d 1078, 1081; see also Dodd v. Jones
(8th Cir. 2010) 623 F.3d 563, 569; United States v. Streich (9th
Cir. 2009) 560 F.3d 926, 935 (conc. opn. of Kleinfeld, J.); Acara v.
Banks (5th Cir. 2006) 470 F.3d 569, 571-572 [no private right of
action for a patient for a doctor’s alleged violation of the
confidentiality provisions of HIPAA].) HIPAA authorizes the
Secretary of the Department of Health and Human Services to
pursue offenders, but “not a private individual.” (Johnson, at
p. 100; see also Y.C. v. Superior Court (2021) 72 Cal.App.5th 241,
257; McNair v. City and County of San Francisco, supra, 5
Cal.App.5th at p. 1166, fn. 5.)
             The Federal Privacy Act (5 U.S.C. § 552a)
      The Privacy Act prevents the unauthorized disclosure of
information involving individuals by federal agencies. (St.
Michael’s Convalescent Hospital v. State of California (9th Cir.
1981) 643 F.2d 1369, 1373.) The County is not a federal agency.




                                 7
This federal “statute applies only to the federal government, not
to state or local government agencies.” (Huling v. City of Los
Banos (E.D.Cal. 2012) 869 F. Supp.2d 1139, 1154; see also United
States v. Streich, supra, 560 F.3d at p. 935.) This act does not
authorize a private cause of action against the County. (Ibid; see
also Sutton v. Providence St. Joseph Medical Center (9th Cir.
1999) 192 F.3d 826, 844.)
   VCMC and the Exception to the Federal Agency Requirement
       Taft notes there is an exception to the federal agency
requirement for entities that are not federal agencies but fall
within the Privacy Act because they are controlled by the federal
government. (Lengerich v. Columbia College (N.D.Ill. 2009) 633
F.Supp.2d 599, 605-606.) To fall within this exception the “courts
will analyze the connections between the entity and the federal
government, considering specifically: (1) the federal
government’s control over the entity; and (2) the entity’s
independent authority to make decisions.” (Id. at p. 606.)
       Taft claims VCMC “receives federal funding through Medi-
Cal and Medicare,” its receipt of federal money is highly
regulated by the federal government, and VCMC should be
deemed to fall under the federal Privacy Act.
       But there must be a showing that the federal government
has control over the entity’s day-to-day operations, “ ‘and not just
the exercise of regulatory authority necessary to assure
compliance with the goals of the federal grant.’ ” (Lengerich v.
Columbia College, supra, 633 F.Supp.2d at p. 606.)
       VCMC is a county hospital supervised and controlled by
County officials and the County’s board of supervisors. (Guzman
v. County of Los Angeles (1991) 234 Cal.App.3d 1343, 1350.)
Hospitals like VCMC do not fall within the Privacy Act because of




                                 8
their receipt of federal funds. (St. Michael’s Convalescent
Hospital v. State of California, supra, 643 F.2d at pp. 1373-1374.)
The act “unambiguously defines the term ‘agency’ as an agency of
the federal government” (Schmitt v. City of Detroit (6th Cir. 2005)
395 F.3d 327, 329), and Congress rejected a bill that would have
included “state authorities” within the act (ibid.) “ ‘to foreclose
private enforcement’ ” against entities such as VCMC.
(Polchowski v. Gorris (7th Cir. 1983) 714 F.2d 749, 752.)
           The Federal Civil Rights Act (42 U.S.C. § 1983)
       Taft contends the trial court “did not address [his] claim
that 42 U.S.C. 1983 provides a private cause of action for the
HIPAA violations.”
       Taft claims he should be given leave to amend to plead a
title 42 United States Code section 1983 (section 1983) cause of
action. “Although section 1983 does on its face apply to both
federal constitutional and federal statutory rights, if there is no
basis for a private right of action under the particular federal
statute, that statute does not create a federal right for purposes
of section 1983.” (Huling v. City of Los Banos, supra, 869
F.Supp.2d at p. 1154; see also Gonzaga University v. Doe (2002)
536 U.S. 273, 286 [153 L.Ed.2d 309, 322-323].) Taft wishes to file
a section 1983 violation based on “HIPAA violations,” but
“HIPAA provides no private right of action.” (Huling, at p. 1154;
Dodd v. Jones, supra, 623 F.3d at p. 1154.) A HIPAA violation
therefore cannot provide the basis for a section 1983 claim.
(Ibid.)
                           Leave to Amend
       Taft claims he “should be granted leave to amend.” “ ‘If the
plaintiff cannot show an abuse of discretion, the trial court’s
order sustaining the demurrer without leave to amend must be




                                 9
affirmed.’ ” (Balikov v. Southern Cal. Gas Co. (2001) 94
Cal.App.4th 816, 820.)
      Taft filed a motion for reconsideration but did not show he
could amend to plead a valid cause of action.
      Taft also claims the trial court erred by awarding sanctions
against him. But he has not made a showing of abuse of
discretion.
                          DISPOSITION
      The judgment is affirmed. Costs are awarded to
respondent.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.
We concur:



             YEGAN, J.



             BALTODANO, J.




                                10
          Jeffrey G. Bennett, Henry J. Walsh, Judges

              Superior Court County of Ventura

               ______________________________



     Foster Taft, in pro. per., for Plaintiff and Appellant.
     Clinkenbeard, Ramsey, Spackman & Clark, Hugh S.
Spackman and Cathy Anderson for Defendants and Respondents.




                             11